STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 FOR PUBLICATION
                                                                 February 14, 2017
              Plaintiff-Appellant,                               9:10 a.m.

v                                                                No. 329502
                                                                 Eaton Circuit Court
ANTHONY MARK RICE,                                               LC No. 15-020096-FH

              Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and O’CONNELL and METER, JJ.

PER CURIAM.

       Defendant, Anthony Mark Rice, pleaded guilty as a fourth-offense habitual offender,
MCL 769.12, to operating or maintaining a methamphetamine laboratory, MCL 333.7401c(2)(f),
and operating or maintaining a methamphetamine laboratory near a specified location, MCL
333.7401c(2)(d). The trial court sentenced Rice below the sentencing guidelines to serve
concurrent terms of 48 months’ to 35 years’ imprisonment. The prosecution appeals Rice’s
sentence by leave granted.1 We affirm.

                               I. FACTUAL BACKGROUND

       Pursuant to a Cobbs2 agreement, Rice admitted that he bought chemicals to manufacture
methamphetamine in an apartment building. The trial court indicated that it would sentence Rice
to the bottom of his recommended sentencing guidelines range. Between Rice’s plea and
sentencing hearing, the Michigan Supreme Court issued its decision in People v Lockridge, 498
Mich. 358; 870 NW2d 502 (2015).

       Rice’s sentencing guidelines recommended a range of 72 to 240 months’ imprisonment,
and the assessment did not involve any judicial fact-finding. At his sentencing hearing, Rice
presented evidence that he had been a model prisoner who worked in prison, participated in drug


1
 People v Rice, unpublished order of the Court of Appeals, entered March 11, 2016 (Docket No.
329502).
2
 People v Cobbs, 443 Mich. 276, 283; 505 NW2d 208 (1993) (holding that a defendant may
withdraw his or her plea if the trial court at sentencing exceeds the preliminary evaluation).


                                              -1-
and alcohol rehabilitation, and did not receive misconduct tickets. The trial court decided to
depart downward from the sentencing guidelines. It acknowledged Rice’s prior record and the
nature of the crime for which he was sentenced, but it found that Rice’s convictions primarily
involved “poisoning” himself and that giving Rice the “benefit of the doubt” would help him
make a positive change in his life.

       The prosecution argued that the trial court was mandated to apply the sentencing
guidelines because Rice’s case did not involve constitutionally impermissible judicial fact-
finding and, therefore, Lockridge did not apply. The trial court determined that the Lockridge
Court used broad language that rendered the sentencing guidelines advisory under all
circumstances, and thus that it could treat the guidelines as advisory in Rice’s case. The
prosecution now appeals.

                                 II. STANDARD OF REVIEW

       This Court reviews de novo issues of statutory interpretation. People v Williams, 475
Mich. 245, 250; 716 NW2d 208 (2006). We also review de novo questions of constitutional law.
Lockridge, 498 Mich. at 373.

                                         III. ANALYSIS

       The prosecution argues that the Michigan Supreme Court’s decision in Lockridge only
renders the Legislative sentencing guidelines advisory in cases in which the defendant’s sentence
involved judicial fact-finding. Because the Lockridge Court did not limit its language in such a
fashion, we disagree. We conclude that the Lockridge Court rewrote MCL 769.34(2) and (3)
without exception, rendering the guidelines advisory in all cases.

        The Lockridge Court framed the issue as “whether the Michigan sentencing guidelines
violate a defendant’s Sixth Amendment fundamental right to a jury trial.” Lockridge, 498 Mich.
at 364. In answering this question affirmatively, the Court concluded that

       the rule from Apprendi v New Jersey, 530 U.S. 466; 120 S. Ct. 2348; 147 L. Ed. 2d
435 (2000), as extended by Alleyne v United States, 570 US ___; 133 S. Ct. 2151;
       186 L. Ed. 2d 314 (2013), applies to Michigan’s sentencing guidelines and renders
       them constitutionally deficient. [Id.]

        To remedy this constitutional violation, the Court “sever[ed] MCL 769.34(2) to the extent
that it makes the sentencing guidelines range as scored on the basis of facts beyond those
admitted by the defendant or found by the jury beyond a reasonable doubt mandatory.” Id. The
Court explicitly struck down MCL 769.34(3)’s requirement “that a sentencing court that departs
from the applicable guidelines range must articulate a substantial and compelling reason for that
departure.” Id. at 364-365. The Court further struck down “any part of MCL 769.34 or another
statute [that] refers to use of the sentencing guidelines as mandatory or refers to departures from
the guidelines . . . .” Id. at 365 n 1.

       Addressing the entire scheme and system of MCL 769.34, the Lockridge Court held that
the guidelines were advisory and struck down MCL 769.34(3)’s requirement that a trial court
need not articulate substantial and compelling reasons to depart from the guidelines. It is clear

                                                -2-
from this language that the Court drew no distinction between when a specific case actually
applied judge-found facts and when a case did not. The Court’s language was precise and
explicit, and it in no way limited its holding to cases in which judicial fact-finding actually
occurred.

        For these reasons, we conclude that the trial court properly held that the Legislative
sentencing guidelines are advisory in every case, regardless of whether the case actually involves
judicial fact-finding. If the Michigan Supreme Court did not intend such a result, it is up to that
Court to clarify its previous opinion. See People v Strickland, 293 Mich. App. 393, 402; 810
NW2d 660 (2011) (stating that “[t]his Court is bound to follow decisions of our Supreme
Court.”)3

       We affirm.

                                                            /s/ Amy Ronayne Krause
                                                            /s/ Peter D. O’Connell
                                                            /s/ Patrick M. Meter




3
  The Michigan Supreme Court may very well clarify its Lockridge opinion in the near future,
given that the issue of “whether MCL 769.34(2) and (3) remain in full force and effect where the
defendant’s guidelines range is not dependent on judicial fact-finding, see MCL 8.5” is presently
pending before the Michigan Supreme Court. People v Steanhouse, 499 Mich. 934; 879 NW2d
252 (2016).


                                                -3-